Lahtinen, J.
Appeal from a judgment of the Supreme Court (McGrath, J.), entered August 14, 2012 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to *1005CPLR article 78, to review a determination of respondent New York State Thruway Authority partially denying petitioners’ Freedom of Information Law requests.
The judgment is affirmed for the reasons set forth in our decision in the companion case of Matter of Massaro v New York State Thruway Auth. (Ill AD3d 1001 [2013] [decided herewith]).
Rose, J.E, Spain and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.